Name: Council Implementing Regulation (EU) 2018/326 of 5 March 2018 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Implementing Regulation
 Subject Matter: Europe;  civil law;  international affairs
 Date Published: nan

 6.3.2018 EN Official Journal of the European Union L 63/5 COUNCIL IMPLEMENTING REGULATION (EU) 2018/326 of 5 March 2018 implementing Regulation (EU) No 208/2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 208/2014 of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (1), in particular Article 14(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 March 2014, the Council adopted Regulation (EU) No 208/2014. (2) On the basis of a review by the Council, the entries for two persons should be deleted and the statements of reasons for three persons should be updated. (3) Annex I to Regulation (EU) No 208/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 208/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2018. For the Council The President N. DIMOV (1) OJ L 66, 6.3.2014, p. 1. ANNEX I. The persons listed below are deleted from the list set out in Annex I to Regulation (EU) No 208/2014: 4. Olena Leonidivna Lukash 10. Serhii Petrovych Kliuiev II. The entries for the following persons as set out Annex I to Regulation (EU) No 208/2014 are replaced by the following: Name Identifying information Statement of Reasons Date of listing 7. Oleksandr Viktorovych Yanukovych (Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã iÃ ºÃ Ã ¾ÃÃ ¾Ã ²Ã ¸Ã  Ã ¯Ã ½Ã Ã ºÃ ¾Ã ²Ã ¸Ã ) Born on 10 July 1973 in Yenakiieve (Donetsk oblast), son of former President, businessman Person subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets and for being an accomplice thereto. 6.3.2014 11. Mykola Yanovych Azarov (Ã Ã ¸Ã ºÃ ¾Ã »Ã ° Ã ¯Ã ½Ã ¾Ã ²Ã ¸Ã  Ã Ã ·Ã °ÃÃ ¾Ã ²), Nikolai Yanovich Azarov (Ã Ã ¸Ã ºÃ ¾Ã »Ã °Ã ¹ Ã ¯Ã ½Ã ¾Ã ²Ã ¸Ã  Ã Ã ·Ã °ÃÃ ¾Ã ²) Born on 17 December 1947 in Kaluga (Russia), Prime Minister of Ukraine until January 2014 Person subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets and for being an accomplice thereto. 6.3.2014 12. Serhiy Vitalyovych Kurchenko (Ã ¡Ã µÃÃ ³iÃ ¹ Ã iÃ Ã °Ã »iÃ ¹Ã ¾Ã ²Ã ¸Ã  Ã Ã ÃÃ Ã µÃ ½Ã ºÃ ¾) Born on 21 September 1985 in Kharkiv, businessman Person subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets and for the abuse of office in order to procure an unjustified advantage for himself or for a third party and thereby causing a loss to Ukrainian public funds or assets. 6.3.2014